United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3669
                         ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                Corey Allen Brooks,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                      Appeal from United States District Court
                 for the Southern District of Iowa - Council Bluffs
                                  ____________

                              Submitted: May 25, 2015
                                Filed: June 19, 2015
                                   [Unpublished]
                                   ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Corey Brooks directly appeals after he pled guilty to a drug-conspiracy offense
and a firearm-related offense, and the district court1 sentenced him to 40 years in

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
prison. His counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that Brooks was not competent at the time
he entered his guilty plea, and thus the district court2 erred by accepting his plea.

       Upon careful review, we conclude that--in light of Brooks’s own statements at
the change-of-plea hearing, as well as his counsel’s statements--the district court did
not clearly err in finding that Brooks was competent at the time he entered his guilty
plea. See United States v. Martinez, 446 F.3d 878, 881 (8th Cir. 2006); United States
v. Denton, 434 F.3d 1104, 1112-13 (8th Cir. 2006). We therefore further conclude
that the district court did not err in accepting Brooks’s plea.

      In addition, having reviewed the record independently under Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                       ______________________________




      2
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-